[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
After a hearing in damages, the court finds the plaintiff has sustained damages as a result of the conduct of the defendant and awards the plaintiff the following:
Actual Damages
CT Page 10775
$ 2,300    — for damages to truck body
$17,000    — loss of job for Creative Windows
$ 2,500    — loss of 5 days work, winter 1988-1989
$   105    — appraisal
$ 1,633.43 — remount body on second chassis
$ 4,458.56 — rewiring electronic equipment
$   458    — towing
$ 1,980    — tires
$   700    — gas tank
$ 8,000    — brakes
$ 7,300    — rear end
    $22,500    — loss of income, 7/26/89 — 9/11/89 =========== $68,934.991
Attorneys Fees and Punitive Damages
Pursuant to C.G.S. 42-110(g), the court awards the following.
    $24,179.92 — attorneys fees and costs found to be fair and reasonable
    $25,000    — punitive damages because of the offensive, malicious, unfair and deceptive practice and conduct of the defendant. =========== $49,179.92
Total damages — $118,114.91
No pre-judgment interest is awarded. Set-offs totaling $16,800 is credited against the judgment, based on prior settlement with other parties. CT Page 10776
Accordingly, judgment is rendered in favor of the plaintiff in the amount of $101,314.91.
So Ordered.
D'ANDREA, J.